DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kurozuka et al. (US Pub. No. 2009/0147224 A1) discloses a projection apparatus (Figure 7, element 200) and control method of said projection apparatus (page 5, paragraph 0112, lines 1-4) comprising a first laser beam source (Figure 7, elements 1a, 1b and 1c) configured to output a visible laser beam (Figure 7, element 4); a second laser beam source (Figure 7, element 1d) configured to output an invisible laser beam (i.e. infrared laser light; Figure 7, element 4a); a projection unit (i.e. image projection apparatus; Figure 7, element 200) configured to project an image on a projection surface (Figure 7, element 20) using the visible laser beam output (Figure 7, element 4) from the first laser beam source (Figure 7, elements 1a, 1b and 1c) and to project the invisible laser beam output (i.e. infrared laser light; Figure 7, element 4a) from the second laser beam source (Figure 7, element 1d) to the projection surface (i.e. screen; Figure 7, element 20).  However, Kurozuka et al. and the prior art of record neither shows nor suggests a projection apparatus comprising a third 
Regarding claim 10, Kurozuka et al. (US Pub. No. 2009/0147224 A1) discloses a projection apparatus (Figure 7, element 200) and control method of said projection apparatus (page 5, paragraph 0112, lines 1-4) comprising a first laser beam source (Figure 7, elements 1a, 1b and 1c) configured to output a visible laser beam (Figure 7, element 4); a second laser beam source (Figure 7, element 1d) configured to output an invisible laser beam (i.e. infrared laser light; Figure 7, element 4a); a projection unit (i.e. image projection apparatus; Figure 7, element 200) configured to project an image on a projection surface (Figure 7, element 20) using the visible laser beam output (Figure 7, element 4) from the first laser beam source (Figure 7, elements 1a, 1b and 1c) and to project the invisible laser beam output (i.e. infrared laser light; Figure 7, element 4a) from the second laser beam source (Figure 7, element 1d) to the projection surface (i.e. screen; Figure 7, element 20).  However, Kurozuka et al. and the prior art of record neither shows nor suggests a control method of a projection apparatus which includes a third laser beam source, and a fourth laser beam source, 
Regarding claim 19, Kurozuka et al. (US Pub. No. 2009/0147224 A1) discloses a non-transitory computer-readable storage medium (i.e. storing section; element 15b) storing a program for causing a computer to execute a control method of a projection apparatus (page 2, paragraph 0030, lines 1-3) which includes a first laser beam source (elements 1a, 1b and 1c) configured to output a visible laser beam (element 4), a second laser beam source (element 1d) configured to output an invisible laser beam (i.e. infrared laser light; element 4a), and a projection unit (i.e. image projection apparatus; element 200) configured to project an image on a projection surface (element 20) using the visible laser beam output (element 4) from the first laser beam source (elements 1a, 1b and 1c) and to project the invisible laser beam output (i.e. infrared laser light; element 4a) from the second laser beam source (element 1d) to the projection surface (element 20).  Kurozuka et al. and the prior art of record neither shows nor suggests a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of a projection apparatus which includes a third laser beam source, and a fourth laser beam source, wherein the first, third, and fourth laser beam sources are 
Regarding claims 2-8, 11-17 and 20-23, the claims are allowable based on their dependence from allowable claims 1 and 10 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
05/27/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882